DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
i.	an antigen from SEQ ID NO: 1-67 (e.g. claim 21, claims 31-33)
Applicant is further required to identify the corresponding CMV protein (e.g. claim 1).
Applicant is further required to identify whether the antigen is MHC I-restricted or MHC II-restricted (e.g. claims 15-16)
ii. 	nucleic acid molecule is delivered into the cancer by injection, through the use of a viral vector, or through the use of a pseudovirion (e.g. claim 11).
iii.	an agent that augments the immune response selected from a TLR agonist; an IL-1R8 cytokine antagonist; intravenous immunoglobulin (IVIG); peptidoglycan isolated from gram positive bacteria; lipoteichoic acid isolated from gram positive bacteria; lipoprotein isolated from gram positive bacteria; lipoarabinomannan isolated from mycobacteria, zymosan isolated from yeast cell wall; polyadenylic-polyuridylic acid; poly-IC; lipopolysaccharide; monophosphoryl lipid A; flagellin; Gardiquimod; Imiquimod; R848; oligonucleosides containing CpG motifs, a CD40 agonist, and 23S ribosomal RNA (e.g. claim 24).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these groups require the technical feature of a method of treating a cancer in an individual in need thereof, comprising recruiting a preexisting immune response to the site of the cancer by delivering at least one antigen into the cancer, wherein each antigen is a polypeptide comprising at least one epitope from a CMV protein selected from the group consisting of pp50, pp65, pp150, IE-1, IE-2, gB, US2, US6, UL16, and UL18, wherein the cancer is a solid tumor., this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Snyder (WO2017112797A1 published 6/29/2017) and Hobeika ( Cytotherapy. 2008;10(3):289-302., published 2008). 
Snyder discloses a CMV-based vaccine for administration to a tumour which alters the tumor microenvironment and enhances a pre-existing immunity (page 4, paragraph 00012). The CMV virus may be attenuated, killed or replication incompetent and expresses the pentameric complex. The treatment is exemplified with mice pre-infected with MCMV (page 25, paragraph 00081) and treated by intratumoral injection of wild-type MCMV. Snyder shows that pre-existing MCMV immunity did not limit the therapeutic benefit (page 34, paragraph 000110 - page 36, paragraph 000116; page 38, paragraph 000122 - page 41, paragraph 000127).
	Snyder does not teach that each antigen is a polypeptide comprising at least one epitope from a CMV protein selected from the group consisting of pp50, pp65, pp150, IE-1, IE-2, gB, US2, US6, UL16, and UL18.
	This deficiency is made up for by Hobeika.
	Hobeika teaches CMV pp65-expanded T cells could be applied to solid tumor malignancies by expanding T cells against Ag found in those tumors (Discussion).
	Thus, it would be obvious to one of ordinary skill in the arts to modify the method of Snyder to comprise delivering a CMV specifically expressing a pp65 antigen, as taught by Hobeika.
	One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to do so as CMV pp65 has been known in the arts to treat solid tumors.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643


/HONG SANG/Primary Examiner, Art Unit 1643